PER CURIAM:
On May 15, 1983, claimant was driving her 1978 Oldsmobile Cutlass on Pioneer Drive in Cross Lanes, Kanawha County, West Virginia, when the vehicle struck a pothole. The automobile sustained damage to the frame, brake line, and right front tire in the amount of $504.31. The incident occurred at about 10:00 p.m. during a rainstorm. Claimant testified that he did not see the pothole that night because it was filled with water, but that he was aware of its existence as he travelled the road frequently. The hole measured approximately two feet wide and three or four feet long.
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for negligence on the part of the respondent to be shown, proof of notice of the defect is required. Davis Auto Parts v. Dept. of Highways, 12 Ct.Cl. 31 (1977). In this claim, no evidence of notice to the respondent was presented. The Court is of the opinion to, and does, deny the claim.
Claim disallowed.